Citation Nr: 1606849	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  11-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1988 to October 1989.

These matters are before the Board of Veterans' Appeals  (Board) on appeal of an October 2009 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  By that rating action, the RO denied service connection for low back and left knee disabilities.  The Veteran appealed this rating action to the Board. 

In April 2015, the Veteran testified before the undersigned at a hearing conducted at the above RO.  A copy of the hearing transcript has been associated with the Veteran's electronic record.  During the hearing, as well as in November 2015 the Veteran submitted additional evidence in support of her appeal, along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2015).  A remand is required, however, for reasons that are outlined below. 

Although the Veteran had previously appointed Veterans of Foreign Wars as her representative in the instant appeal, VA Form 21-22, signed by the Veteran in September 2015, reflects that Disabled American Veterans (DAV) is her current representative.  (See VA Form 21-22, Appointment of Veterans Service Representative As Claimant's Representative, dated and signed by the Veteran in September 2015, uploaded and received to the Veteran's Virtual VA electronic record on September 29, 2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Unfortunately, in the course of the RO's processing of the appeal, the Veteran's physical claims file was apparently lost.  Currently, of record, is what is characterized as a "rebuilt" file, but this record is inadequate to properly address the merits of the appeal.  Some of the information discussed herein is derived from records assembled in an attempt to reconstruct the claims file.  Review of the rebuilt electronic claims file establishes that many key documents had not been recovered, including, but not limited to, the Veteran's original claim for compensation for the disabilities on appeal, received by the RO on April 28, 2009; the Veteran's Notice of Disagreement, received by the RO on November 2, 2009; and VA examination report, dated August 19, 2009.  (See October 2011 Statement of the Case (SOC)).  The rebuilt electronic record does include a copy of the appealed October 2009 rating action.  (See October 2009 rating action, received and uploaded to the Veteran's Virtual VA electronic claims file on October 16, 2009) and May 2009 Veterans Claims Assistance Act (VCAA) letter from the RO to the Veteran and November 2009 Substantive Appeal, uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on May 12, 2015 and August 28, 2015, respectively)).  

The Board notes that the RO sent the Veteran letters advising her about the lost claims file and advising her that she should submit copies of any relevant evidence or documents in her possession.  (See RO's undated letters to the Veteran, received and uploaded to the Veteran's VBMS electronic record on January 5, 2015 and January 16, 2015 and VA Memorandum to the file, dated in June 2015).  

The Board notes that it is well-established that in cases such as this where records in the custody of VA have been lost, VA has a "heightened" duty to assist in the development of the claim.  Washington v. Nicholson, 19 Vet. App. 362, 369-70   (2005).  An exhaustive attempt to reconstruct the file to the fullest extent possible is necessary to comply with VA's duty to assist.  Specifically, such development must include checking all pertinent electronic records (for copies of any administrative decisions, correspondence, rating decisions, etc.), obtaining copies of all VA treatment records and examination reports, requesting that the Veteran submit copies of any VA records in her possession (including administrative decisions, correspondence, rating decisions, and service and post-service medical records), and requesting (after obtaining authorization from the Veteran) copies of all pertinent private treatment records.

As noted above, an August 19, 2009 VA examination report, according to the appealed October 2009 rating action and an August 2015 SOC, contained negative nexus opinions that addressed the disabilities on appeal.  In contrast, the Veteran submitted a June 2015 opinion, prepared by C. G., M. D., which is supportive of the claims.  (See June 2015 report, prepared by C. G., M. D.)  Dr. C. G. opined, after a review of the Veteran's service and post-service VA treatment records, that the Veteran had suffered injuries and had developed patellofemoral pain syndrome [of the left knee] from her time in the service.  Dr. C. G. further maintained that it was more likely than not that the Veteran had suffered physical traumas during her military service, as noted in her record (L4-5 herniation with "L5-S1 bulging") that caused contributed to and aggravated [her] condition.  (See June 2015 report, prepared by C. G., M. D.).  The Board finds Dr. C. G.'s June 2015 opinion to be of little probative value because he did not prove any rationale for his opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion, not the mere fact that the claims file was reviewed); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. July 2010) (affirming the holding in Nieves-Rodriguez, Id.).  Thus, as Dr. C. G failed to provide any rationale for his negative opinions, the Board finds that they are of minimal probative value.

In view of the foregoing, the Board has determined that the Veteran should receive additional VA examinations and opinions of her left knee and low back that should involve a review of all of the original evidence if available, or if not, based upon review of evidence that will be associated with the electronic record as a result of this remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran the opportunity to submit additional evidence in support of her claims, to specifically include another statement from Dr. C.G., which contains a rationale for opinions expressed in his previous statement.

2.  Associate with the rebuilt electronic claims file the following evidence, as outlined in the October 2011 SOC: (i) Notice of Disagreement, received by the RO on November 2, 2009; and, (ii) VA examination reports, dated August 19, 2009.  

All requests, responses and actions taken to locate the Veteran's missing records must be fully documented in the Veteran's VBMS electronic record for future review.  A formal finding regarding unavailability of the documents should be made if necessary and the Veteran notified of such. 
   
3.  Following completion of the above, schedule the Veteran for a VA examination by an appropriate specialist to determine the etiology of any currently present left knee disability.  The electronic record must be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  

Moreover, a notation to the effect that this record review took place must be included in the examination report. 

After reviewing the Veteran's electronic record, to specifically include service treatment records reflecting that the Veteran had sought treatment on numerous occasions for left knee pain, which was diagnosed as patellofemoral pain syndrome (PFPS), and that she ultimately received a medical discharge for left knee PFPS that was determined to have existed prior to service entrance, the examiner must provide answers to the following questions: 

a) Did any left knee disability clearly and unmistakably (i.e., obviously or manifestly) preexist the Veteran's entrance into military service in March 1988? 

b) If a left knee disability is found to have clearly and unmistakably preexisted service, is there clear and unmistakable evidence that the disability was not aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service; and, 

c) If a left knee disability is not found to have clearly and unmistakably preexisted service and/or is not found to have clearly and unmistakably not been aggravated therein, is it as least as likely as not (50 percent probability or greater) that it had its onset during the Veteran's military service or is otherwise etiologically related thereto or was manifested to a compensable degree within one year of service discharge in October 1989?
 
In answering the above questions, the VA examiner is also requested to comment on the June 2015 opinion, prepared by Dr. C. G.  Dr. C. G opined that the Veteran had suffered injuries and had developed patellofemoral pain syndrome [of the left knee] from her time in the service.   (See June 2015 report, prepared by C. G., M. D.).
 
4.  After the development requested in paragraphs 1 and 2, above, has been completed, schedule the Veteran for a VA examination by an appropriate specialist to determine the etiology of any low back disability diagnosed on examination. 

The Veteran's electronic record must be made available to the examiner, and the examiner must specify in the report that the Veteran's VBMS and Virtual VA records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  All indicated studies and testing must be conducted. 
 
Following a review of the evidence of record, and examination of the Veteran's spine, the VA examiner must provide an opinion to the following question as it relates to each low back disability diagnosed on examination:  Is it as least as likely as not (50 percent probability or greater) that the Veteran has a low back disability that had its onset during or is etiologically related to military service, to include a diagnosis of minor anterior compression fracture at T8 that was provided after she fainted and fell onto her back while in formation in July 1989?
 
In answering the requested opinion, the VA examiner is also requested to comment on the June 2015 opinion, prepared by Dr. C. G.  Dr. C. G. opined that it was more likely than not that the Veteran had suffered physical traumas during her military service, as noted in her record  L4-5 herniation with "L5-S1 bulging") that caused, contributed to and aggravated [her] condition.  (See June 2015 report, prepared by C. G., M. D.).
 
5.  To help avoid future remand, the AOJ must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the electronic record is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Then, after conducting any additional development that is deemed warranted, readjudicate the Veteran's claims for service connection for left knee and low back disabilities.  If any benefit on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case that addresses all the evidence received since an October 2011 SOC and be afforded the opportunity to respond.  The appeal should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

